

Exhibit 10(a)


AMENDMENT No. 5 TO THE CBS EXCESS 401(k) PLAN
FOR DESIGNATED SENIOR EXECUTIVES
PART A – AMENDMENT AND RESTATEMENT AS OF DECEMBER 31, 2005 (THE “PLAN”)


Except as otherwise noted herein, the following amendments shall be effective as
of July 1, 2019:


1.
Section 2.12 of the Plan is hereby amended to add the following at the end
thereof:



Notwithstanding anything herein to the contrary, effective as of July 1, 2019,
the term “Investment Options” means the investment funds available to the CBS
401(k) Plan, excluding the Self-Directed Brokerage Account.






--------------------------------------------------------------------------------






AMENDMENT No. 7 TO THE CBS EXCESS 401(k) PLAN
FOR DESIGNATED SENIOR EXECUTIVES
PART B – AMENDMENT AND RESTATEMENT AS OF JANUARY 1, 2009 (THE “PLAN”)


Except as otherwise noted herein, the following amendments shall be effective as
of July 1, 2019:


2.
Section 2.19 of the Plan is hereby amended to add the following at the end
thereof:



Notwithstanding anything herein to the contrary, effective as of July 1, 2019,
the term “Investment Options” means the investment funds available to the CBS
401(k) Plan, excluding the Self-Directed Brokerage Account.


3.
Section 5 of the Plan is hereby amended by:



(a)
Deleting the word “A” at the beginning of the second sentence in the first
paragraph and replacing it with the phrase “For each Participant who has
incurred a Separation from Service prior to July 1, 2019, a”.



(b)
Adding the following immediately after the five (5) year graded vesting schedule
chart:



For each Participant who has not incurred a Separation from Service prior to
July 1, 2019, a Participant’s Employer Match (and earnings and losses thereon)
will become vested according to the following schedule:


Years of Vesting Service
Vesting %
Less than 1
0%
1 but less than 2
33-1/3%
2 but less than 3
66-2/3%
3 or more
100%







